Case 0:20-cv-61936-RAR Document 71 Entered on FLSD Docket 03/17/2021 Page 1 of 3


                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                   CASE NO. 20-CV-61936-RAR

  ROLAND RAOUF DAHDOUH and
  ALEJANDRO MORALES,

         Plaintiffs,

  v.

  ROAD RUNNER MOVING                      AND
  STORAGE, INC., et al.,

        Defendants.
  ____________________________________/

                               ORDER AWARDING SANCTIONS

         THIS MATTER is before the Court on Plaintiffs’ Response to Order to Show Cause [ECF

  No. 68], filed on March 5, 2021, in response to this Court’s Order [ECF No. 67] on Defendants’

  Motion to Strike [ECF No. 66]. The Court has considered Plaintiffs’ Response, Defendants’ Reply

  [ECF No. 69], and all pertinent portions of the record.

         Plaintiffs’ Response misses the mark entirely. It does not explain why Plaintiffs’ counsel

  filed an Amended Complaint [ECF No. 65] naming a defendant which had been previously

  dismissed—for 43 days—by the Court [ECF No. 50] and why Plaintiffs’ counsel doubled-down

  on his improper Amended Complaint even after being contacted by Defendants’ counsel regarding

  the same. Instead, Plaintiffs’ counsel, attempting to place the blame on anyone but himself,

  highlights that neither “Defendants’ counsel or the Court raise[d] any issue concerning the

  allegations regarding John Mather.” Resp. at 1-2. Plaintiffs’ counsel appears to have forgotten

  that the “plaintiff is the master of his or her complaint.” See, e.g., Franklin v. QHG of 1269

  Gadsden, Inc., 127 F.3d 1024, 1028 (11th Cir. 1997). “[T]he Court does not serve as counsel’s

  law clerk”—nor is it this Court’s job to do Plaintiffs’ counsel’s work for him. Federal Ins. Co. v.

  County of Westchester, 921 F. Supp. 1136, 1139 (S.D.N.Y. 1996).
Case 0:20-cv-61936-RAR Document 71 Entered on FLSD Docket 03/17/2021 Page 2 of 3


         It is, however, the Court’s role to exercise its power to “manage its affairs [which]

  necessarily includes the authority to impose reasonable and appropriate sanctions upon errant

  lawyers practicing before it.” Carlucci v. Piper Aircraft Corp., 775 F.2d 1440, 1447 (11th Cir.

  1985) (citation omitted). To that end, the “Court has the inherent power to impose sanctions on

  parties, lawyers or both.” JTR Enters., LLC v. An Unknown Co., No. 11-10074, 2014 WL

  12503330, at *8 (S.D. Fla. June 19, 2014). “Federal courts possess potent inherent powers that

  they may use to ‘fashion an appropriate sanction for conduct which abuses the judicial process.’”

  Peer v. Lewis, 571 F. App’x 840, 844 (11th Cir. 2014) (citing Chambers v. NASCO, Inc., 501 U.S.

  32, 44-45 (1991)).

         Sanctions are warranted here. Plaintiffs’ counsel’s failure to read and abide by the Court’s

  Orders dated February 25, 2021 and January 14, 2021 [ECF Nos. 50, 64] resulted in the necessity

  of filing a Motion to Strike [ECF No. 66]. Plaintiffs’ counsel’s conduct in repeatedly ignoring

  Orders of the Court, as explained in detail in the Court’s Order Granting Motion to Strike [ECF

  No. 67], is “conduct which abuses the judicial process.” Chambers, 501 U.S.at 44-45. Further,

  Plaintiffs’ counsel’s behavior was tantamount to bad faith because such behavior “delay[ed] or

  disrupt[ed] the litigation” and “hamper[ed] the enforcement of a court order.” Tarasewicz v. Royal

  Caribbean Cruises, Ltd., No. 14-60885, 2016 WL 3944178, at *1 (S.D. Fla. Mar. 17, 2016). In

  sum, Plaintiff’s counsel’s behavior reflects a “willful disobedience of a court’s orders” such that

  the Court is justified in imposing sanctions under its inherent power. See Chambers, 501 U.S. at

  47. Thus, for the foregoing reasons, it is hereby

         ORDERED AND ADJUDGED as follows:

         1. No good cause having been shown as to why sanctions should not be imposed, they are

  hereby awarded.




                                             Page 2 of 3
Case 0:20-cv-61936-RAR Document 71 Entered on FLSD Docket 03/17/2021 Page 3 of 3


         2. Accordingly, sanctions are imposed against Plaintiffs’ counsel for the reasonable fees

  incurred by Defendants’ counsel in connection with the filing of the Motion to Strike [ECF No.

  66].

         3. If the parties cannot agree on the amount of the same, the Court will address the award

  of fees upon proper motion—which may involve the imposition of additional sanctions if the Court

  finds that a party is conducting itself unreasonably.

         DONE AND ORDERED in Fort Lauderdale, Florida this 17th day of March, 2021.




                                                            _________________________________
                                                            RODOLFO A. RUIZ II
                                                            UNITED STATES DISTRICT JUDGE




                                              Page 3 of 3
